Citation Nr: 0030682	
Decision Date: 11/24/00    Archive Date: 12/01/00

DOCKET NO.  95-39 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury of the right eye.  

2.  Entitlement to service connection for tumors due to Agent 
Orange exposure.  

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.

5.  Entitlement to service connection for a low back 
disorder.

6.  Entitlement to an increased (compensable) rating for 
residuals of a left anterior tibial fascial herniorrhaphy.  

7. Entitlement to an increased (compensable) rating for 
residuals of a right anterior tibial fascial herniorrhaphy.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1965, 
and from August 1965 to August 1969.

The appeal of the claims of entitlement to service connection 
for residuals of a right eye injury, service connection for 
tumors due to Agent Orange exposure, and service connection 
for PTSD arise from the December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying those claims. 

The claims of entitlement to increased (compensable) ratings 
for residuals of left and right anterior tibial fascial 
herniorrhaphies arise from the March 1996 RO decision denying 
those claims.  The Board notes, parenthetically, that by an 
October 1987 decision the RO had assigned a 10 percent rating 
based on multiple service-connected non-compensable 
disorders, pursuant to 38 C.F.R. § 3.324 (2000), with the 
bilateral anterior tibial fascial herniorrhaphies then as now 
being the only disorders for which the veteran is service 
connected.  

The Board in April 1998 reviewed and remanded for development 
the claims of entitlement to service connection for residuals 
of a right eye injury, entitlement to service connection for 
tumors due to Agent Orange exposure, entitlement to service 
connection for PTSD, and entitlement to increased 
(compensable) ratings for residuals of right and left 
anterior tibial fascial herniorrhaphies.  The development was 
completed to the extent possible and the case was returned to 
the Board for further consideration.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for a low back disorder arises from the April 1999 
RO decision denying service connection for a herniated disc 
of the lumbar spine.  The Board notes that the RO in multiple 
prior decisions denied service connection for a low back 
disorder, most recently in an unappealed November 1993 
decision wherein the RO determined that new and material 
evidence had not been received to warrant reopening of that 
claim.  

In May 2000 the veteran withdrew a request he had made 
earlier for a Board hearing.  

The claims of entitlement to service connection for residuals 
of injury to the right eye, entitlement to service connection 
for tumors due to Agent Orange exposure, and entitlement to 
service connection for a low back disorder (on the merits), 
are all the subject of remand, below.  


FINDINGS OF FACT

1.  The veteran is currently diagnosed as having PTSD.

2.  The veteran is not shown to have engaged in combat with 
the enemy during service.  

3.  The currently diagnosed PTSD is not shown to have been 
present in service or to be related to verified stressors in 
service. 

4.  Evidence received since the last final decision by the RO 
in November 1993 is new and probative of the question of 
entitlement to service connection for a low back disorder, 
and that evidence is so significant that it must be 
considered to fairly decide the merits of that claim.

5.  The veteran's residuals of a left anterior tibial fascial 
herniorrhaphy include moderate impairment of Muscle Group 
XII.

6.  The veteran's residuals of a right anterior tibial 
fascial herniorrhaphy include moderate impairment of Muscle 
Group XII.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp 2000); 38 C.F.R. 
§§ 3.303(d), 3.304(f) (2000).

2.  New and material evidence has been received since the 
RO's last final decision denying service connection for a low 
back disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991 & Supp 2000); 38 C.F.R. § 3.156 (2000).

3.  The schedular criteria for a 10 percent evaluation for 
residuals of a left anterior tibial fascial herniorrhaphy, 
but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.73, Diagnostic Code 5312 (2000).

4.  The schedular criteria for a 10 percent evaluation for a 
right anterior tibial fascial herniorrhaphy, but no more, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.73, Diagnostic Code 5312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that the veteran 
submitted additional statements and evidence subsequent to 
the most recent Supplemental Statements of the Case by the RO 
addressing the issues on appeal.  However, regarding the 
claims adjudicated herein, the Board finds that the added 
statements and evidence are duplicative of previously 
submitted evidence and have no relevance to the appeal.  
Hence remand for additional RO review prior to this Board 
adjudication is unnecessary.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).

Regarding the Board's prior remand in April 1998 of all the 
appealed claims except for those regarding the veteran's low 
back disorder, the Board finds that all appropriate 
development as requested in the remand has been adequately 
accomplished for purposes of the current adjudication.  See 
Smith v. Brown, 5 Vet. App. 335 (1993).  

1.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, and credible 
supporting evidence that the claimed in- service stressor 
actually occurred, as well as a link, established by the 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (f) (1998); 
Cohen v. Brown, 10 Vet. App 128 (1997).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor. 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304 (f) (2000); see Zarycki v. Brown, 6 Vet.App. 91 
(1993).   If a claimed stressor is not combat related, the 
veteran's lay testimony regarding inservice stressors is 
insufficient to establish the occurrence of the stressor, and 
it must be corroborated by credible supporting evidence.  
Doran v. Brown, 6 Vet. App. 283 (1994); see also Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  

The veteran was afforded a VA psychiatric examination in 
March 1999, and the examiner reviewed the claims folder.  The 
examiner concluded that a stressor had been verified to the 
effect that the veteran was on a boat that ran along the 
Vietnam coast.  The examiner accepted such evidence, together 
with the veterans statements at the examination regarding 
being attached to a Navy SEAL's unit, as a boatswain's mate.  
The veteran reported being attached to a boat running up and 
down the rivers of Vietnam, engaging in rescue operations, 
witnessing many dead, and killing a woman and her baby in one 
such operation, in the face of small arms fire.  The veteran 
reported currently suffering from nightmares and 
recollections of Vietnam, depression, crying spells, 
suicidality, self-isolation, avoiding watching violence on 
television, and an enhanced startle reaction.  He reported 
psychiatric care since 1982 and taking Valium to help with 
his anxiety.  The examiner noted that the veteran had 
previous diagnoses of PTSD, and reportedly multiple past 
psychiatric hospitalizations, including once at a PTSD unit.  
He had a history of being followed by a psychiatrist since 
1982, and being treated for depression in the past with 
antidepressants, though not very successfully.  The veteran 
had a reported 14-year career as a police officer post 
service, with difficulties with alcohol post service.  Upon 
examination, the examiner diagnosed PTSD and major depressive 
disorder.  The veteran was also noted to have problems with 
his primary support system.  The examiner ascribed current 
psychiatric difficulties and symptoms of PTSD to the 
veteran's reported stressor experiences in Vietnam.  In a 
June 1999 addendum, the examiner re-affirmed this diagnosis.  

At the time of the Board remand in April 1998, the claims 
folder contained medical diagnoses of PTSD, allegations of 
stressors, and documentation of service in the waters off the 
coast of Vietnam.  These alleged stressors included working 
as a boatswain's mate and picking up lost grunts, injured 
personnel and reconnaissance marines and taking them to the 
USS Hope or the USS Sanctuary.  He alleged that he had seen 
dead babies floating in the Da Nang harbor. The veteran drew 
a map and described one situation during the Tet Offensive in 
which he was subjected to rocket and mortar attacks; he 
indicated that his job was to keep the north Vietnamese boats 
away from the kill zone.  In April 1995, the veteran reported 
stressors including enduring naval bombardment during Tet 
operations, witnessing the death and dismemberment of 
friends, participating in the rescue of fellow servicemen and 
having to leave some behind.  Service personnel records 
reflect that the veteran was stationed aboard the USS 
Mattaponi (AO 41) during the duration of his Vietnam service 
in Vietnam waters.  

Upon remand, development included the RO in May 1998 sending 
the veteran a detailed PTSD questionnaire and requesting that 
he complete and return that document; the RO in May 1998 
requesting from the Naval Historical Center, Ships History 
Branch, information including ships logs of the USS 
Mattaponi, and any other information regarding that ships 
operations in the waters off the coast of Vietnam; and the RO 
in August 1998 again requesting from the veteran information 
and evidence to help confirm alleged stressors.  In September 
1998 the veteran submitted a completed PTSD questionnaire, 
wherein he reported that he was assigned boat #441 to travel 
into the river waters of Vietnam.  He reported that he was in 
"Antio" (sic), Iron Triangle, MeKong, DaNang, up the 
Perfume River, and in many other places in Vietnam.  He 
reiterated previously alleged stressors.  He reported that he 
was with Company JTF-8 T-AD, and that he was stationed aboard 
the USS Mattaponi during the stressor incidents.  He reported 
that a soldier in Company JFT-8 who was killed in 1968 had a 
first name of "Furman" (sic), with the last name unknown.  
He reported that another soldier in Company JFT-8 who lost 
his legs in 1968 was a "rodeo rider" with the last name 
"Matthis" and the first name unknown.  

In a December 1998 letter received from the Head, Ships 
History Branch, Naval Historical Center, Department of the 
Navy, informed that the USS Mattaponi was officially credited 
with Vietnam service - defined as service within demarcated 
boundaries of Vietnam coastal waters - during the period from 
November 1968 to April 1969.  However, no confirmation of 
activities of the USS Mattaponi or crew thereof correlating 
with the veteran's alleged stressors was provided.  

A copy of the veteran's completed PTSD questionnaire was 
provided, together with relevant information regarding the 
veteran's stationing, to the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  A response from the 
USASCRUR dated May 1999 informed that the veteran's reported 
stressors could not be confirmed based on evidence provided 
by the veteran.  Information received regarding the USS 
Mattaponi informed that the ship was an oiler providing 
services to the 7th Fleet, and that the ship had duty off the 
coast of Vietnam.   

The veteran has not provided any additional evidence 
corroborating his alleged stressors, or additional evidence 
such as would be useful for further attempts by the USASCRUR 
to confirm alleged stressors.  

The service records reflect that he did not serve aboard a 
combat vessel, but rather served aboard an oiler, which is an 
auxiliary ship.  Such a ship has as its function the 
refueling of ships at sea, and it is accordingly highly 
unlikely that such a ship would be involved in combat 
operations or a series of rescue operations.  In this 
particular case the Board has nonetheless sought to verify 
the veteran's alleged stressors.  Despite these efforts, 
there has been no verification of any of the veteran's 
alleged stressors.  While the VA examiner in March 1999 
concluded that the veteran experienced the stressors he 
described as having occurred in service, the question of 
whether those stressors occurred is one for the VA 
adjudicator, and not the VA medical examiner. 

Absent evidence of the veteran having engaged in combat with 
the enemy, and absent evidence corroborating any of the 
veteran's alleged stressors, the Board must deny the 
veteran's claim of entitlement to service connection for 
PTSD, despite the presence of diagnoses of PTSD within the 
medical record.  The denial is based on the absence of any 
verified stressor.  38 C.F.R. § 3.304 (f).  Further, the 
veteran's PTSD is not shown by medical evidence to have 
existed during the veteran's period of service, and hence 
service connection may not be granted for PTSD based on 
development of PTSD during service.  38 C.F.R. § 3.303(d) 
(2000).  

2.  Whether the Veteran has Presented New and Material 
Evidence to Reopen a Claim for Service Connection 
for a Low Back Disorder

In service in August 1967 the veteran received treatment for 
complaints of recurrent pain and discomfort related to a 
reported injury striking his coccyx on a metal ladder four 
years prior.   The veteran also complained that the coccyx 
went out of place recurrently over the past two to three 
years.  An examiner diagnosed probable injury or fracture to 
the coccyx.  Treatments included hot soaks and an injection 
of lidocaine and hydrocortisone into the area.

Upon service separation examination in July 1969, the 
veteran's spine was normal.  

In an October 1972 original claim the veteran reported 
injuring the "end of [his] spine" in a fall in 1964.   

In a March 1973 statement, the veteran contended that he 
injured his spine in service when attached to the Joint Task 
Force 8 out of Pearl Harbor, detached to Johnson Island in 
1964-1965.  He reported that the crew was then attended by a 
civilian doctor and a Navy corpsman.  He added that he was 
later treated for the condition in Argentia, Newfoundland in 
1967.

At a July  1973 VA examination, the examiner noted that the 
veteran had a history of injury to the tailbone and of injury 
to the spine.  However, the veteran had no current complaints 
related to his tailbone or his spine.  July 1973 X-rays of 
the lumbosacral spine showed mild osteoarthritis and 
narrowing of the lumbosacral disc.  

VA and private medical records subsequent to that July 1973 
VA examination include diagnoses of low back disorders, to 
include degenerative joint disease and degenerative disc 
disease affecting the lumbar spine.  

In a February 1989 statement, the veteran reported that he 
had been treated several times for his back in service 
following injuring it aboard the YTM 749 assigned to Joint 
Task Force 8.3.9.6 out of Pearl Harbor, Hawaii, between 1964 
and 1965.  He reported that this the back trouble led to a 
back operation two years ago.  

May 1989 private X-rays showed no significant abnormality, 
with some very minimal degenerative changes in the lower 
lumbar region.  

In a June 1989 private medical report, R. C. Grier, M.D., a 
private physician, noted the veteran's history referable to 
the low back.  Upon examination, the veteran had fairly good 
range of motion of the low back, but had pain on lateral 
bending to the left.  X-rays showed some early bony spurring 
of the anterior vertebral body and some narrowing at L5-S1.  
There was also some bony irregularity around the joint facets 
at L5 on the left.  The physician assessed some early 
degenerative arthritis of the back.  

38 C.F.R. § 3.156(a) provides, in pertinent part, that in 
order to reopen a claim for service connection, there must be 
added to the record new and material evidence which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and 
material evidence has been presented.  The Board must perform 
a two-step analysis when the veteran seeks to reopen a claim 
based on new evidence.  First, the Board must determine 
whether the evidence is "new and material."  Second, if the 
Board determines that the claimant has produced new and 
material evidence, the claim is reopened and the Board must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both old and new.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  The language of 3.156(a) itself is to 
be used to determine if evidence submitted since the last 
prior final denial is new and material so as to warrant 
reopening the claim.  See Hodge v. West, 155 F. 3d. 1356 
(1998).

The veteran was last denied entitlement to service connection 
for a low back disorder in a November 1993 RO decision.  That 
decision became final because the veteran did not timely file 
a notice of disagreement.  It was therein determined that the 
veteran had not submitted new and material evidence to reopen 
a claim for a back condition.  Service connection was 
originally denied for a spinal injury by an RO decision in 
September 1973.  

Since the last final decision by the RO in November 1993, 
both VA and private medical records have been added to the 
claims folder pertaining to the veteran's low back disorder.  

One such record is a May 1995 record of private outpatient 
treatment with Laurens Family Practice, wherein it was noted 
that the veteran had scar tissue of the back and was not a 
candidate for back surgery.  Upon examination, the veteran 
had severe back pain limiting mobility.  The examiner 
assessed chronic low back pain related to osteoarthritis and 
scar tissue from previous back surgery.  

This new medical opinion that scar tissue possibly 
contributes to the veteran's low back disorder is new and 
material to the question of a causal link between the 
veteran's period of service and his current low back 
disorder, particularly in light of the veteran's undocumented 
history of past back surgeries and his history injury to the 
coccyx in service.  The Board considers this new evidence not 
be cumulative or redundant, and to be so significant that it 
must be considered in order to fairly decide the claim on the 
merits.  Accordingly, the Board considers the additional 
evidence submitted to be sufficient to reopen the veteran's 
claim of entitlement to service connection for a low back 
disorder.  38 C.F.R. § 3.156(a).

As noted in the Introduction, above, a merits-based 
determination on the issue of entitlement to service-
connection for a low back disorder is the subject of remand, 
below.  

3.  Entitlement to Increased Ratings for Residuals of 
Left and Right Anterior Tibial Fascial Herniorrhaphies

In service in November 1967 the veteran was hospitalized for 
surgical correction of bilateral anterior tibial muscle 
herniations.  Surgery consisted of bilateral anterior tibial 
fascial herniorrhaphies.  The veteran was discharged from the 
hospitalization fit for full duty.  

In March 1968 the veteran was treated for a four-year history 
of multiple muscle herniations in both legs.  It was noted 
that the herniations were operated on in the prior year, but 
the herniations returned.  The veteran complained that 
walking two miles or running one-half mile now caused 
aggravation and severe muscle cramps bilaterally.  The 
examiner diagnosed bilateral fascial hernias of the anterior 
tibial compartments.  

From March to April of 1968 the veteran was hospitalized for 
surgical repair of bilateral anterior tibial fascial hernias.  
Bilateral anterior tibial compartment fasciotomies were 
performed.  The postoperative course was uncomplicated, with 
the veteran beginning to walk on the sixth postoperative day.  
He was discharged from the hospitalization fit for duty.  

In service in August 1968 the veteran was treated for 
complaints of pain in the lower legs upon prolonged standing 
or climbing, with a history noted of bilateral fasciotomies 
in April 1965.  Upon examination, the flexors moved well 
without evidence of muscle trapping.  

In December 1968 the veteran was treated aboard the USS 
Mattaponi for complaints of pain in both legs just above the 
ankles.  A history of herniation surgeries was noted.  There 
was continual pain and occasional swelling with no limitation 
of motion, though the ankles did "lock up" when he ran.  
The examiner noted that the veteran's muscle herniorrhaphies 
were well healed.  The examiner assessed ankle edema probably 
secondary to steel deck syndrome, with ace wraps and 
elevation as needed prescribed.  The examiner also assessed 
muscle stiffness following exercise likely due to inactivity, 
with a regular program of strenuous leg exercises recommended 
to maintain adequate tone, vascularity, mass, and strength.  

At a July 1973 VA examination, the veteran complained that 
his legs were painful and swelled after exercise or standing.  
It was noted that the veteran was service-connected for 
bilateral crural muscle hernias anteriorly on both legs.  The 
examiner explained that such hernias are repaired surgically 
by splitting the crural fascia proximally and distally to the 
muscle hernias.  The examiner noted that sometimes after such 
operations the patient develops problems such as those 
presented by the veteran.  The examiner assessed that the 
veteran had a functional deficit confined to pain of the legs 
and swelling after walking or standing because of surgical 
correction of the bilateral anterior crural muscle hernias.  

Further post-service medical records show ongoing treatment 
for complaints of pain referable to the lower legs and 
ankles.  However, such treatment has also involved treatment 
for degenerative changes in the veteran's knees.  

In an April 1998 letter, C. H. Hughes, M.D., a private 
physician, reported that the veteran had been his patient for 
multiple years, for problems including bilateral knee 
arthritis with surgery to both knees for articular damage, 
and with "fairly significant" medial femoral condyle and 
patellofemoral arthritis bilaterally.  The physician noted 
that these knee disorders restricted the veteran's activities 
and would only worsen with age.  The veteran also had a 
Baker's right knee (Baker's cyst).  The physician noted that 
the veteran had low back pain and had undergone disc surgery 
multiple times, with significant bone compression in the 
lower vertebrae of the back and radiculopathy into both legs.  
The physician added that the low back disorder was aggravated 
by any type of activity.  The physician also noted that the 
veteran had 2+ edema of the feet bilaterally.  

In March 1999 the veteran underwent VA examination of his 
muscles, as related to his bilateral anterior tibial fascial 
herniorrhaphies.  The veteran's file was reviewed.  The 
examiner noted a history of bilateral anterior tibial 
compartment herniations in 1966 with subsequent repair in 
1967, followed by repeated bilateral herniations 
necessitating bilateral fasciotomies later in 1967.  The 
veteran complained that currently he had pain and swelling in 
the ankles with normal daily walking, and easy fatigability 
such that he could only walk two-tenths of a mile before he 
experienced symptoms equivalent to shin splints.  He also 
complained of numbness on the dorsum of his feet.  The 
veteran was noted to have a medical history of congestive 
heart failure, coronary artery disease status post myocardial 
infarction in 1992, non-insulin-dependent diabetes mellitus, 
low back pain with multiple past disc surgeries, and 
bilateral patellofemoral arthritis.  Upon examination, well-
healed four centimeter longitudinal incisions were noted 
along the anterior compartment of both legs.  The scars were 
slightly hypertrophic, two centimeters wide, and tender to 
palpation.  However, there was no tenderness to palpation 
along the anterior compartment.  Motor function of the 
tibialis anterior and the extensor hallucis longus muscles 
was 5/5.  There was diminished sensation to light touch in 
the deep and superficial peroneal nerve distributions.  
Dorsalis pedis pulses were 1+ bilaterally.  Range of motion 
of the ankles was from 3 degrees dorsiflexion to 30 degrees 
plantar flexion.  There was no evidence of venous stasis 
disease of the skin of the ankles, and there was no pitting 
edema of the ankles.  There was loss of hair along the lower 
legs bilaterally.  The examiner opined that the veteran had 
no diminished strength due to his muscle dysfunction in the 
anterior tibial compartment, comprising of the tibialis 
anterior, the extensor hallucis longus, and the long toe 
extensor muscles.  The examiner noted that the veteran had 
diminished sensation in the deep and superficial peroneal 
nerves which could be attributable to diabetic neuropathy 
because of the glove-and-stocking distribution of the 
impairment.  The examiner noted that while the veteran's 
chronic pain and easy fatigability could be attributed to the 
veteran's prior herniorrhaphies and fasciotomies, the 
symptoms appeared to be more related to his previous 
myocardial infarctions and his coronary artery disease, with 
symptoms also possibly attributable to vascular 
claudications, as evidenced by the hair loss on the legs.  
The examiner noted that the veteran's disorders of the low 
back and knees may also be contributing to his disability and 
fatigability.  The examiner concluded that the veteran's 
current impairments of the muscle groups of the anterior 
compartments were mild.  The examiner concluded that the 
veteran's dysfunction and fatigability was unlikely to be 
related to those residual muscle group impairments, with the 
multiple other noted disorders the more likely agents of 
impairment and fatigability.  

The veteran's residuals of left and right anterior tibial 
fascial herniorrhaphies are appropriately rated under 
Diagnostic Code 5312, for impairment of function of Muscle 
Group XII, involving the anterior muscles of the leg 
including the tibialis anterior, the extensor digitorum 
longus, the extensor hallucis longus, and the peroneus 
tertius, and affecting dorsiflexion, extension of the toes, 
and stabilization of the arch.  Under that Code, a separate 
rating is assigned for each leg.  Where impairment is slight, 
a noncompensable rating is assigned; where moderate, a 10 
percent rating is assigned; where moderately severe, a 20 
percent rating is assigned; and where severe, a 30 percent 
rating is assigned.  38 C.F.R. § 4.73, Diagnostic Code 5312 
(2000).  The Board notes that the regulations for rating 
muscle impairments were revised effective July 3, 1997, 
during the pendency of the current appeal.  However, 
substantive changes were not made to Diagnostic Code 5312 so 
as to affect the outcome of the current determination. 

The Board notes that while the March 1999 VA examiner 
assessed the veteran's residuals of injuries of the anterior 
tibial muscles as mild, the examiner did not completely 
disassociate the veteran's complaints of pain and 
fatigability from such injury residuals.  Further, as noted 
in Diagnostic Code 5312, one of the functions of Muscle Group 
XII involves dorsiflexion of the foot.  The March 1999 
examiner found limitation of dorsiflexion to three degrees.  
Normal ankle dorsiflexion is to 20 degrees.  38 C.F.R. 
§ 4.71, Plate II (2000).  (There is also some limitation of 
plantar flexion noted on that examination -- normal ankle 
plantar flexion is to 45 degrees, Id. -- but Muscle Group XII 
does not involve plantar flexion of the ankle.)  Further, the 
July 1973 VA examiner believed the veteran's pain and 
swelling in the legs were attributable to surgical correction 
of these anterior crural muscle hernias, years prior to the 
diagnosis of cardiovascular disorders or diabetes (which 
disorders the March 1999 VA examiner considered the more 
likely causes of the veteran's bilateral lower leg pain and 
fatigability).  With impairment of Muscle Group XII and 
complaints of pain in the legs not completely dissociated 
from the veteran's residuals of bilateral anterior tibial 
fascial hernia repairs, including residuals of bilateral 
tibial fascial herniorrhaphies and anterior tibial 
compartment fasciotomies, it is the Board's impression that 
there is moderate disability of the anterior tibial muscles, 
Muscle Group XII, warranting service-connected rating 
increases for the left and right anterior tibial fascial 
herniorrhaphies to a separate 10 percent rating for the 
residuals in each leg.  Diagnostic Code 5312.   

The evidence of record does not present any basis for 
assignment of the next higher, 20 percent rating for the 
Muscle Group XII disability in either leg.  Moderately severe 
Muscle Group XII disability has not been shown.  Diagnostic 
Code 5312.   Strength in the muscle group was found to be 5/5 
both right and left on VA examination in March 1999.  The 
level of disability in Muscle Group XII both left and right 
is no more than moderate. 

ORDER

1.  Service connection for PTSD is denied.  

2.  The claim of entitlement to service connection for a low 
back disorder is reopened, and to this extent the appeal is 
granted.  

3.  A 10 percent rating, but no more, is granted for 
residuals of a left anterior tibial fascial herniorrhaphy, 
subject to the laws and regulations governing the award of 
monetary benefits.

4.  A 10 percent rating, but no more, is granted for 
residuals of a right anterior tibial fascial herniorrhaphy, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Service Connection for a Residuals of an Injury of the Right 
Eye

As the Board noted in its prior remand in April 1998, service 
medical records show that the veteran received medical 
treatment in service in September 1964 consisting of removal 
of a metallic foreign body from his left eye.  There is no 
evidence in the entire medical record, in service and post 
service, that the veteran received any treatment for an 
injury to the right eye.  The veteran nonetheless claims that 
he suffers from visual impairment as a residual of injury to 
the right eye caused by a metallic fragment which entered the 
eye in service.  

The Board notes that the veteran's service separation 
examination report in July 1969 specifically noted that his 
eyes were normal.  However, upon visual testing at that 
examination, the veteran had defective vision with 20/40 
visual acuity correctable by pinhole to 20/30 visual acuity 
bilaterally. 

Inasmuch as the error of vision upon service separation may 
represent residuals of eye injury as opposed to mere 
refractive error of the eye, it cannot be said that according 
the veteran an eye examination could not possibly advance his 
claim.  Accordingly, based on the change in law, the Board 
deems it necessary to remand the claim for an eye examination 
and an opinion addressing the etiology of any identified 
residuals of right eye injury.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. § 5103A).

Service Connection for Tumors due to Agent Orange Exposure

Regarding the claim of entitlement to service connection for 
tumors due to Agent Orange exposure, the veteran has reported 
developing multiple tumors which he attributes to such 
exposure.  

A May 1991 VA outpatient treatment record notes that the 
veteran had private surgery in February 1991 for removal of a 
non-malignant tumor from the left elbow.  

In a January 1994 letter, M. S. Patterson, M.D., noted that 
multiple lymph nodes were removed from the veteran's trunk 
and were determined to be non-malignant tumors and 
inflammatory nodules.  Dr. Patterson further noted that these 
tumors were removed by Dr. Marshall in Clinton, South 
Carolina, and Dr. Mobley in Laurens, South Carolina.  
Treatment records of Drs. Marshall and Mobley have not been 
associated with the claims folder.  The RO in a May 1998 
letter requested that the veteran furnish the names and 
addresses of Dr. Marshall and Dr. Mobley, as well as 
authorization and releases, using the provided VA Forms 21-
4142, for both of these health care providers.  However, the 
veteran did not provide the RO with such authorization and 
releases.  The VA cannot be faulted for not obtaining medical 
records where the veteran has not provided authorization 
required to obtain them.  

The Board in its April 1998 remand determined that the 
veteran is presumed to have been exposed to Agent Orange 
based on service in the waters off Vietnam in the Vietnam 
Era.  That presumption no longer applies in this case.  Since 
that remand, the Court has determined that regarding the 
issue of herbicide exposure, 38 U.S.C.A. § 1116 and its 
implementing regulation, 38 C.F.R. § 3.307, limit the 
presumption of herbicide exposure to veterans who served in 
Vietnam between January 9, 1962, and May 7, 1975, and 
subsequently developed a statutorily-enumerated presumptive 
disease.  38 U.S.C.A. § 1116(a)(3) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.307(a)(6)(iii) (2000); see McCartt v. West, 12 
Vet. App. 164 (1999).  The evidentiary record does not 
currently show that the tumors, including of the left elbow 
and trunk, for which the veteran is claiming entitlement to 
service connection, are among those on the list of disorders 
for which presumptive service connection may be granted based 
on exposure to Agent Orange.  Further, even though the 
veteran was stationed on a ship - the USS Mattaponi (AO 41) - 
which is established to have been present in the waters off 
the coast of Vietnam during the period of the veteran's 
stationing aboard that ship, the current evidentiary record 
does not show that the veteran was exposed to Agent Orange.  
Accordingly, exposure to Agent Orange in service is not 
currently established either on a presumptive basis or based 
on the current evidentiary record.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(d), 3.307, 3.309(e) (2000).  
As noted above, further inquiry into the nature of the tumors 
which were privately excised was precluded by the veteran's 
failure to provide authorization to obtain the private 
records of such treatments.  Under these circumstances, the 
Board determines that the veteran and his representative must 
be afforded sufficient notice of the governing law and 
regulations and, thereby, "sufficient notice of the need to 
address that issue in his or her submission, argument, and 
testimony on appeal."  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993); 38 C.F.R. § 3.103 (2000).  Remand is required to 
afford the veteran and his representative the opportunity to 
submit evidence or argument supporting exposure to Agent 
Orange in service.  

Service Connection for a Low Back Disorder
 
The veteran's claim of entitlement to service connection for 
a low back disorder having been reopened, the nature and 
etiology of the current back disorder must now be determined.  

Service medical records show that the veteran injured his 
coccyx in service, and hence it is also possible that he 
injured his low back in service, as degenerative changes were 
noted in 1973, four years post service.  The veteran has 
reportedly undergone back surgeries, which have not been 
documented in the record, and scar residuals of these past 
surgeries have been associated with his current low back  
disorder.

There exists the reasonable possibility that assistance, 
including obtaining available medical records and a VA 
examination, will aid in the establishment of entitlement to 
service connection for a low back disorder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. § 5103A).

The case is therefore REMANDED to the RO for the following 
development:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for his right eye 
disorder and low back disorder since 
December 1995, and that he furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA medical source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
and not currently of record, should then 
be requested and associated with the 
claims folder.  In particular, 
hospitalization summaries for the 
veteran's past low back surgeries should 
be obtained and associated with the 
claims folder.  

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
the nature and etiology of any disorder 
of the right eye. The claims folder 
including a copy of this Remand must be 
made available to the examiner prior to 
the examination and must be reviewed by 
the examiner in connection with the 
examination.  The examiner should specify 
on the examination report that the claims 
folder has been reviewed.  All pertinent 
findings should be reported in detail.  
For any right eye disorder identified, 
the examiner should express an opinion as 
to whether it is at least as likely as 
not that the disorder developed in 
service or is otherwise related to 
service.  In particular, the examiner 
should comment as to whether there is any 
retained metallic fragment or residual 
thereof in the right eye, and if so, 
whether it is at least as likely as not 
that the retained fragment is a residual 
of injury in service.
 
3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of his low back disorder. The 
claims folder including a copy of this 
Remand must be made available to the 
examiner prior to the examination and 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should specify on the 
examination report that the claims folder 
has been reviewed.  All pertinent 
findings should be reported in detail.  
For any low back disorder identified, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
that the low back disorder developed in 
service or is related to the coccyx 
injury sustained in service.
 
4.  The veteran and his representative 
should be provided copies of this remand 
and afforded the opportunity to address 
the claim of entitlement to service 
connection for tumors due to Agent Orange 
exposure, including in particular the 
question of exposure to Agent Orange in 
service.  The veteran and his 
representative should be provided the 
appropriate time to respond.  

5. The RO should review the claims folder 
and ensure that the foregoing development 
actions have been completed.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the requested examination(s) do not 
fully comply, including review of the 
claims file, the examination report(s) 
must be returned for corrective action.

6.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to service connection for 
residuals of injury to the right eye, 
service connection for tumors due to 
Agent Orange exposure, and service 
connection for a low back disorder.  If 
any determination remains adverse to the 
veteran, he and his representative should 
be provided a Supplemental Statement of 
the Case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The purpose of this 
remand is to comply with recent changes in law, to comply 
with precedent decisions of the Court, and to ensure due 
process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN 
	Veterans Law Judge
	Board of Veterans' Appeals



 


